DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5 – 7, 10 – 17, 19, and 21 are pending.  Claims 1, 17, and 19 were amended.  Claims 2 – 4, 8, 9, 18, and 20 are cancelled. 
	

Allowable Subject Matter
Claims 1, 5 – 7, 10 – 17, 19, and 21 are allowed.
The following is a examiner’s statement of reasons for allowance:
Regarding claims 1, 17, and 19, the closest prior art of record, Wu and Kozdon, either singularly or in combination, fail to anticipate or render obvious the method, system, or computer-program product comprising 
simulating multiphase fluid flow in a digital representation of the reservoir of the geologic environment using a viscous flow upwind scheme that comprises a total velocity direction of a total velocity based on individual phase velocities and a buoyancy flow upwind scheme that comprises a gravity direction, wherein utilization of the schemes stabilizes iterative convergence to a solution of simulated values,
in combination with all other limitations of the claim as claimed and defined by the applicant.
claims 5 – 7, 10 – 17, and 21, the closest prior art of record, Wu, Kozdon, and Lee (‘091) either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claim 1, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862